DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-9) in the reply filed on 5/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/12/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 are rejected as indefinite as both claim 1 and claim 8 recite X1 however, the claim does not disclose what X1 is, i.e. 0<X1<1. 
Claim 5 recites the limitation “an electrolyte material” however claim 5 depends on claim 1 in which “an electrolyte material” is already present. Change the claim to “the electrolyte material” or provide further clarification.
Claim 5 recites the limitation “a primary component” however claim 5 depends on claim 1 in which “a primary component” is already present. Change the claim to “the primary component” or provide further clarification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR20110035681A see attached translation, also in application 15/472,435 which the current application depends from).
As to claim 1, Lee discloses a membrane electrode assembly of an electrochemical device, the membrane electrode assembly (hydrogen ion conductive ceramic fuel cell, page 1; the electrode assembly is the anode also discussed on page 1, the cathode which is discussed on page 5, and the electrolyte which is discussed on page 2; note everything is discussed throughout the prior art) comprising: a proton conductive solid electrolyte membrane (page 2 states: when the hydrogen ion conductive ceramic is used as the electrolyte for the fuel cell; thus showing a proton conductive solid electrolyte member); and an electrode including Ni and an electrolyte material which contains an a primary component, at least one of a first compound having a composition represented by BaZr1-X1M1X1O3 (M1 represents at least one element selected from the group consisting of Sc and Lu) (page 1 states: the present invention relates to a composite of a BaZrO3 based hydrogen ion conductive ceramic and NiO, a porous negative electrode substrate for a hydrogen ion conductive ceramic fuel cell using the composite; the NiO is the Ni within the anode (electrode); page 4-6 discuss the formula and method of making specifically page 6 states: the present invention relates to a BaZrOz-based hydrogen ion conductive ceramic having a composition of Formula 1 and a composite of NiO. In the formula Ba (Zr1-xRexO3-δ), 0<x<0.2, and Re is selected from the group consisting of… Sc; thus, showing the instant claimed formula). 
As to claim 2, Lee discloses wherein, the electrode contains no compound having a composition represented by BaZr1-X3M3X3O3 (M3 represents at least one element selected from Er, Y, Ho, Dy and Gd, and 0<X3<1 holds) (this is because as seen within page 4 to 6 of Lee while the denoted compounds are present Lee discloses pocking from the list of Y, Yb, Sc, Pr, Nd, Eu, Gd, Tb, Dy, Ho, Er and Sm for Re, once chosen a compound such as Sc it is not necessary to have other compounds within the ceramic of Lee and thus the third compound would not be present). 
As to claim 3, Lee discloses wherein, M1 represents Sc (page 4-6 when Re is Sc). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR20110035681A) as applied to claim 1 above, and further in view of Kiraiwa (US 2015/0263355).
As to claim 4, Lee is silent wherein M1 represents Lu (NOTE: M1 is Re within Lee). Hiraiwa discloses a solid oxide fuel cell comprising a solid electrolyte layer that comprising and ABC oxide wherein A can be Br, B can be Zr, and C can be Lu, Yb, Sc, Gd, Ho and Er  (Fig.4 and paragraphs [0025] and [0054]). Hiraiwa clearly recognizing that the use of Lu, Yb, Sc, Gd, Ho and Er are functionally equivalent for the use in a doped Barium zirconium oxide. The courts have held that it would have been obvious to substitute one known element (Lu) for another (Yb, Sc, Gd, Ho and Er)  to yield predictable results to one of ordinary skill in the art (see MPEP 2143 I). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR20110035681A) as applied to claim 1 above, and further in view of Mouloud (Study of proton conduction in thulium0doped barium zirconates at high temperature; as cited within IDS and seen in application 15/472,435).
As to claim 5, Lee discloses wherein, the solid electrolyte membrane includes a first solid electrolyte membrane which includes an electrolyte material contained as a primary component (page 2 states: when the hydrogen ion conductive ceramic is used as the electrolyte for the fuel cell; thus showing a proton conductive solid electrolyte member including a first solid electrolyte membrane which includes an electrolyte material; then going to pages 4 and 6 show the formula, page 6 states: hydrogen ion conductive ceramic having the composition of Formula 1... In the formula Ba (Zr1-xRexO3-δ), 0<x<0.2, and Re is selected from the group consisting of... Sc; thus, showing the instant claimed formula), at least one of a fourth compound having a composition represented by BaZr1-X4M4X4O3 (M4 represented at least one element selected from trivalent elements each having an ion radius of more than 0.72 angstrom to less than 0.88 angstrom and 0<X4<0.3 holds) (page 2 states: when the hydrogen ion conductive ceramic is used as the electrolyte for the fuel cell; thus showing a proton conductive solid electrolyte member including a first solid electrolyte membrane which includes an electrolyte material; then going to pages 4 and 6 show the formula, page 6 states: hydrogen ion conductive ceramic having the composition of Formula 1... In the formula Ba (Zr1-xRexO3-δ), 0<x<0.2, and Re is selected from the group consisting of... Sc; thus, showing the instant claimed formula; NOTE the claim does not require the fourth compound to be different from the first compound) the electrode is in contact with the first solid electrolyte membrane (gage 1-6, the structure of the electrode assembly shows the stacking order as an anode, electrolyte and then cathode).   Lee is silent to wherein, the electrode component further comprised a fifth compound having a composition represented by BaZr1-X5TmX5O3 (0 < X5 < 0.3 holds). Mouloud discloses ceramics for use within fuel cells (introduction) wherein the ceramic is a BaZr 0.9Tm 0.1O3 (abstract and introduction). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to incorporate the ceramic of Mouloud within Lee because BaZr 0.9Tm 0.1O3 is a good protonic conductor under hydrogen atmosphere at high temperatures and stable under CO2 at high temperatures and CO2 atmosphere (Mouloud sections 3.5 and 3.6). 
As to claim 6, modified Lee discloses wherein, M4 represents at least one element selected from Sc, In, Lu and Yb (pages 4-6, Lee element Sc). 
As to claim 7, modified Lee discloses wherein, the solid electrolyte membrane includes a second solid electrolyte member containing a sixth BaZr1-X6M6X6O3 (M6 represented at least one element selected Sc and 0<X6<1 holds) (page 2 states: when the hydrogen ion conductive ceramic is used as the electrolyte for the fuel cell; thus showing a proton conductive solid electrolyte member including a first solid electrolyte membrane which includes an electrolyte material; then going to pages 4 and 6 show the formula, page 6 states: hydrogen ion conductive ceramic having the composition of Formula 1... In the formula Ba (Zr1-xRexO3-δ), 0<x<0.2, and Re is selected from the group consisting of... Sc; thus, showing the instant claimed formula; NOTE the claim does not require the sixth compound to be different from the first compound and second compounds), the first solid electrolyte membrane is in contact at one side surface of with the electrode and is in contact with the second solid electrolyte membrane at the other side surface opposite to the one side surface, and the electrode, the first solid electrolyte membrane and the second solid electrolyte membrane are laminated in this order (first the electrolytes two sides are the first and second electrolyte members as the claim does not require different materials, also see MPEP 2144.04 V. C. as making separable as it would have been obvious to have the electrolyte membrane have layers, and see MPEP 2113 product by process for the lamination requirement of the claim). 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR20110035681), and further in view of Yamashita (US 2002/0031450).
As to claim 8, Lee discloses a fuel cell (porous anode substrate for hydrogen ion conductive ceramic fuel cell; page 1; the present invention also relates to a hydrogen ion conductive ceramic fuel cell; page 8) comprising: a proton conductive solid electrolyte member (page 2 states: when the hydrogen ion conductive ceramic is used as the electrolyte for the fuel cell; thus showing a proton conductive solid electrolyte member); an anode including Ni and an electrolyte material having the composition represented by BaZr1-X1M1X1O3 (M1 represents at least one element selected from the group consisting of Sc and Lu) (page 1 states: the present invention relates to a composite of a BaZrO3 based hydrogen ion conductive ceramic and NiO, a porous negative electrode substrate for a hydrogen ion conductive ceramic fuel cell using the composite; the NiO is the Ni within the anode; page 4-6 discuss the formula and method of making specifically page 6 states: the present invention relates to a BaZrOz-based hydrogen ion conductive ceramic having a composition of Formula 1 and a composite of NiO. In the formula Ba (Zr1-xRexO3-δ), 0<x<0.2, and Re is selected from the group consisting of... Sc; thus showing the instant claimed formula); and a cathode (page 5, a porous cathode). 
Lee is silent to wherein an anode gas path supplying a hydrogen containing gas to the anode; and a cathode gas path supplying an oxidant gas to the cathode; wherein the solid electrolyte membrane is in contact at one side surface thereof with the anode and in contact with the cathode at the side surface opposite to the one side surface, the anode and the solid electrolyte membrane, and the cathode are laminated to each other in this order, and the hydrogen containing gas contains CO2.
Yamashita discloses a fuel cell comprising a plurality of fuel cell units which are inter connected and each unit is constructed wherein an electrolyte film is interposed between the anode and the cathode ([0037]) wherein an anode gas path supplying a hydrogen containing gas to the anode (figure 4, [0037], the anode communicates with the reformer to which the reformate gas mainly containing hydrogen gas is fed), a cathode gas supplying an oxidant gas ta the cathode (figure 4, [0037], air feed portion such as a pump is connected to the cathode 30 as to feed oxygen) wherein the solid electrolyte membrane is in contact at one side surface thereof with the anode and in contact with the cathode at the other side surface opposite to the one side surface (0037], each unit is constructed wherein an electrolyte film is interposed between the anode and the cathode}, the anode, solid electrolyte membrane and cathode are laminated ta each other in this order ([0037], each unit is constructed wherein an electrolyte film is interposed between the anode and the cathode) and the hydrogen- containing gas contains CO2 ([O046]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the fuel cell construction from Yamashita within Lee as a mere combing prior art elements according to known methods to yield a predictable results i.e. a fuel cell configuration with the reactants supplied (see MPEP 2143 I (A) and/or (B)).  
As to claim 9, Lee as modified by Yamashita discloses wherein, further comprising a reformer which reforms a raw material to be supplied and generates the hydrogen-containing gas (figure 4 and [0014] and [0037]; Yamashita).  
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724